Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 31 January 2022, is acknowledged.  Claim 1 is amended therein.  Claims 9, 11 – 14, and 20 - 22 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 6 – 8, 15 – 18, and 23 - 26 remain available for active consideration.  
REJECTIONS WITHDRAWN  
The obviousness rejections set forth in the Action of 16 April 2021 are hereby withdrawn in light of Applicants’ amendment of claim 1, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 6 – 8, 15 - 18, and 23 - 26 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Wu, C.-J., et al., Antimicrobial Agents and Chemotherapy, 48(7):  2693 – 2696 (2004) (“Wu (2004)”), in view of Xu, J., et al., ACS Infectious Diseases, 6:  909 – 915 (3 March 2020) (“Xu (2020)”), Costabile, G., et al., molecular pharmaceutics 12:  2604 – 2617 (2015) (“Costabile (2015)”), US 2005/0039738 A1 to Zimlich, W., et al., published 24 February 2005, identified on the Information Disclosure Statement (IDS) filed 30 July 2020, cite no. 2 (USPATAPP) (“Zimlich ‘738”), and Al-Hadiya, B., “Niclosamide: Comprehensive Profile,” Profiles of Drug Substances, Excipients, and Related Methodology, Elsevier Inc (2005) (“Al-Hidaya (2005)”.
The Invention As Claimed 
	Applicants claim a method for the treatment of an infection from SARS-CoV or SARS-CoV-2, or COVID-19 arising therefrom, the method comprising the step of administering a composition comprising niclosamide, wherein the medically active liquid is in the form of a solution, wherein the niclosamide is substantially dissolved in the solution, in an amount of 1 to 150 µL for delivery by inhalation, wherein the composition is free of propellant, wherein the composition is administered in nebulized form using an inhalation device, wherein the medically active liquid is administered in the absence of a further medically active compound or active pharmaceutical ingredient, wherein the subject is a human or animal, wherein the niclosamide or pharmaceutically acceptable salt thereof is administered to the lungs of the subject, wherein 23/the medically active liquid comprises a concentration of niclosamide of about 8 g/L to about 9 g/L, wherein the administered medically active liquid comprises about 120 g to about 130 g of niclosamide, wherein an average particle size distribution of the medically active liquid is about 2.0 µm to about 5.0 µm at a Dv50, and wherein the medically active liquid comprises ethanol.
The Teachings of the Cited Art 
	Wu (2004) discloses that niclosamide, an existing antihelminthic drug, was able to inhibit replication of a coronavirus, SARS-CoV, wherein antigen synthesis was totally abolished at a niclosamide concentration of 1.56 µM, as indicated by immunoblot analysis (see Abstract), wherein a small chemical library consisting of a set of marketed drugs, such as niclosamide, at concentrations of up to 50 µM (see TABLE 1), was evaluated for anti-SARS-CoV activities, wherein, when Vero E6 cells were infected with SARS-CoV at a multiplicity of infection of 0.1, the cells started to develop mild cytopathic effects (CPE) at 1 day post-infection, and typical CPE could be see p. 2693, col. 1, 2nd para.), wherein drugs were evaluated for inhibition of SARS-CoV replication as measured by the protection of Vero E6 cells from forming CPE after virus infection, and wherein niclosamide was found to be effective as a virus replication inhibitor (see p. 2693, 1st col., last para. – p. 2694, 1st col., 1st para.), wherein, as demonstrated by immunoblot assays, niclosamide was able to completely inhibit viral antigen synthesis at concentrations of 3.12 µM, and above (see p. 2694, 1st col., 2nd para.), wherein reverse transcriptase PCR of viral RNA isolated from the supernatant of SARS-CoV-infected cells revealed that no specific PCR product of 368 base pairs could be detected in the medium of virus-infected cells when niclosamide was applied at concentrations of 3.12 µM, or higher (see p. 2695, 1st col., last para. – 2nd col., 1st para.), wherein the results demonstrated that niclosamide was able to inhibit SARS-CoV replication at a micromolar concentration, and wherein, because niclosamide has been used for the treatment of parasite diseases in humans, this drug may be used for immediate use in the treatment of SARS patients, alone or in combination with other drugs (see p. 2696, 1st col., 2nd para.).  The reference does not disclose the use of niclosamide compositions in the treatment of conditions arising from infection by SARS-CoV-2 or COVID-19, where the drug is present in liquid formulations administered by inhalation in nebulized form using an inhalation device, in the absence of a further medically active compound, at a volume of from 1 to 50 µL, or wherein niclosamide is at a concentration of 8 - 9 µg/µL, or the niclosamide is in a particle size of from 2.0 – 5.0 µm, or inhalation compositions essentially free of a propellant, or compositions comprising ethanol.  The teachings of Xu (2020), Costabile (2015), Zimlich ‘738, and Al-Hidaya (2005) remedy those deficiencies.
see Abstract), wherein drug repurposing screens have emerged as an attractive strategy to accelerate new drug discovery and development during the current pandemic, such strategies offering various advantages over de novo drug discovery, such as reduced time, cost, and risk, as well as the unique means for safer and more effective drugs to be accessed by patients, such drugs including niclosamide, an FDA-approved anthelminthic drug that has been widely used in humans to treat tapeworm infections for several decades and is currently listed on the World Health Organization’s list of essential medicines (see p. 909, 2nd Col., 1st para.), wherein niclosamide exerts its anticestodal effect by inhibiting oxidative phosphorylation and stimulating adenosine triphosphatase activity in the mitochondria, and can regulate multiple signaling pathways and biological processes, including Wnt/ß-catenin, mTORC1, STAT3, NF-κB, Notch, NS2B-NS3 interaction, and pH, indicating its potential to treat other human conditions, such as cancer, bacterial and viral infections, and metabolic diseases (id.), wherein this broad spectrum of antiviral activities offers the therapeutic potential to be extended to combat fast-spreading COVID-19 disease, given its inexpensive and low in vivo toxicity profile as an FDA-approved drug already in clinical use (see FIG. 1, p. 910), consistent with the findings of Wu (2004) (seep. 910, 1st col., 1st para.), wherein niclosamide is known to possess limited aqueous solubility (see p. 910, 2nd col., 2nd para.), wherein these findings, together with its broad antiviral properties, indicate that niclosamide, an inexpensive and well-tolerated drug with a long history of use in see p. 911, 1st col., last para. – 2nd col., 1st para.).
	Costabile (2015) discloses that inhaled antivirulence drugs are currently considered a promising therapeutic option to treat lung infections, wherein the anthelmintic drug niclosamide (NCL) could be repurposed as an antivirulence drug, wherein dry powder compositions comprising niclosamide, reconstituted in saline solution and stabilized with polysorbate, comprise inhalable formulations, showing an optimal in vitro aerosol performance (see Abstract), wherein pulmonary administration represents an ideal route to treat respiratory infections (see p. 2605, 1st col., 4th para.), wherein the major obstacles related to the pulmonary administration of NCL are the achievement of appropriate particle size distribution and the potential poor dissolution properties in lung lining fluids due to its low aqueous solubility (id.), wherein the aqueous formulations can be delivered through commercially available nebulizers to generate an aerosol with a 1 – 5 µm droplet size suitable to achieve the desired distribution in the lung (see p. 2605, 1st col., last para. – 2nd col., 1st para.), wherein the dissolution profile of NCL in simulated lung fluids was strongly influenced by nanosizing with NCL nanosuspensions showing a significantly increased dissolution velocity compared to micronized NCL (see p. 2614, 2nd col., 1st para.), wherein NCL nanocrystals formulated as a dry powder for reconstitution using excipients approved for lung delivery were successfully produced through a two-step process involving industrially scalable techniques (i.e., high pressure homogenization and spray drying) (see p. 1615, 2nd col., 2nd para.), wherein the NCL formulations were prepared from reconstitutions of spray-dried particles in saline solution, and were effectively delivered through nebulizers commonly used to deliver antibiotics to patients (id.).
see Abstract), wherein delivery of the aerosolized liquid without a propellant is preferred, wherein the liquids are aerosolized by an electrohydrodynamic apparatus (see ¶[0005]), wherein the liquid comprises a drug (see ¶[0015]), wherein the electrohydrodynamic apparatus of the device is capable of aerosolizing the liquid at a flow rate of at least about 20 µL/sec, such that the aerosolized  liquid is in the form of  droplets with at least about 80% of the droplets have a diameter of less than or equal to about 5 µm (see ¶[0019]), wherein therapeutic agents dissolved in ethanol generally are good candidates for electrohydrodynamic spraying because the ethanol base has a low surface tension and is nonconductive, and ethanol also is an antimicrobial agent, which reduces the growth of microbes within the drug formulation and on the housing surfaces (see ¶[0056]), wherein the liquids may include drugs, or solutions, or microsuspensions of drugs in compatible solvents (id.), wherein the devices produce aerosolized particles of respirable size, with droplets having diameters preferably in the range of about 1 - 5 µm for deep lung administration (see ¶[0058]), wherein typical doses of therapeutic agents are in the range of 0.1 - 100 µL (see ¶[0059]), and wherein, in exemplified embodiments, the liquids comprised drugs in an 80% ethanol/20% polyethylene glycol solvent system (see ¶[0091]).
	Al-Hidaya (2005) discloses that niclosamide is practically insoluble in water, but soluble at 1 part in 150 in ethanol (see § 3.2, p. 70). 


Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to use compositions comprising niclosamide to inhibit replication of a coronavirus, wherein the effective concentration of niclosamide that inhibited 50% of viral antigen synthesis is within the range of 1 to 3 µM, and wherein niclosamide was able to completely inhibit viral antigen synthesis at concentrations of 3.12 µM, and above, as taught by Wu (2004), wherein niclosamide, based on its efficacy against SARS-CoV as established through drug repurposing screens, has potential for clinical use in the treatment from COVID-19 arising from SARS-CoV-2 infection, given its inexpensive and low in vivo toxicity profile as an FDA-approved drug already in clinical use, as taught by Xu (2020), wherein powder compositions comprising niclosamide, reconstituted in saline solution and stabilized with a polysorbate, show an optimal in vitro aerosol performance, wherein the formulations can be delivered through commercially available nebulizers to generate an aerosol suitable to achieve the desired distribution in the lung, with droplet sizes in the range of 1 – 5 µm, as taught by Costabile (2015), wherein the compositions are delivered to a user’s lungs in the form of aerosolized liquid with a device comprising an electrohydrodynamic apparatus without a propellant, wherein the device aerosolizes the liquid at a flow rate of at least about 20 µL/sec, in droplets with at least about 80% having a diameter of less than or equal to about 5 µm, wherein the liquids may include drugs in solutions or microsuspensions in compatible solvents, and wherein the liquids comprise drugs in an 80% ethanol/20% polyethylene glycol solvent system, as taught by Zimlich ‘738 (see also Al-Hadiya (2005), § 3.2, p. 70).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Xu (2020) to the effect that niclosamide has been shown to exert κB, Notch, NS2B-NS3 interaction, and pH, indicating its potential to treat viral infections, by the teachings of Costabile (2015) demonstrating the effectiveness of pulmonary administration of aqueous nanosuspensions compositions comprising niclosamide in treating lung infections, by the teachings of Zimlich ‘738 to the effect that therapeutic agents dissolved in ethanol generally are good candidates for electrohydrodynamic spraying because the ethanol base has a low surface tension and is nonconductive, and ethanol also is an antimicrobial agent, which reduces the growth of microbes within the drug formulation and on the housing surfaces (see ¶[0056]), and by the teachings of Al-Hadiya (2005) that niclosamide is soluble in ethanol to a level of at least 1 part in 150.
	With respect to the newly added limitation recited in claim 1, the limitation directed to the liquid compositions of the invention comprising niclosamide in solution form, the Examiner notes that Zimlich ‘738 discloses the advantages to be gained in aerosol drug delivery processes by using ethanol in a solvent system comprising active ingredients, and that Al-Hidaya (2005) discloses that niclosamide has a solubility in ethanol that one of ordinary skill in the art would recognize as indicating that at least a portion of the niclosamide is present in the liquid formulations in solution form.
	With respect to the limitation recited in claim 1, the limitation directed to the medically active liquid being “essentially free of a propellant,” the Examiner notes that the cited references do not expressly teach the presence or lack of propellants in the nebulized liquid.  However, the 
With respect to the limitation recited in claim 1 directed to administration of a “medically active liquid” comprising niclosamide “in nebulized form using an inhalation device,” it is the Examiner’s position that the niclosamide compositions comprising niclosamide in an ethanol/water solvent, delivered by a pulmonary delivery device that produces droplets with sizes in the range of 0.1 to 5 µm, would meet this express limitation, rendering it obvious.  
With respect to claims 23 - 25, which claims recite limitations expressed as quantitative ranges, the Examiner notes that the cited references do not disclose quantitative values that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited references disclose ranges of values that significantly overlap with the claimed values and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Further with respect to claim 23, which claim recites a limitation directed to the concentration of niclosamide in the medically active liquid of the invention being in the range of 8 – 9 µg/µL, the Examiner first notes that the cited references, such as Wu (2004), express the concentrations of niclosamide formulations in units of micromoles per liter (µM), rather than in µg/µL.  The Examiner further notes, however, that if converted to units corresponding to the claim limitations, the specifically disclosed formulations of Wu (2004), with concentrations up to 50 µM, would not specifically read on the quantitative limitation recited in claim 23.  However, or higher, are effective to completely inhibit viral antigen synthesis (see p. 2694, 1st col., 2nd para.).  Consequently, it is the Examiner’s position that concentrations in the range of 3.12 µM and above would encompass the range as recited in claim 23, rendering it obvious.  In addition, or in the alternative, adjustment of the concentrations of niclosamide formulations as disclosed in Wu (2004) to specifically encompass the claimed concentration range would amount to nothing more than optimization of a result-effective variable, the practice of which would be well within the grasp of one of ordinary skill in the relevant art, particularly considering the novel nature of SARS-CoV-2 and the uncertainty concerning the effectiveness of repurposed active ingredients such as niclosamide for the prevention or treatment of COVID- 19 infections.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 6 – 8, 15 - 18, and 23 - 26 would have been obvious within the meaning of 35 USC § 103.  
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 - 8, and 15 – 18 are directed to an invention not patentably distinct from claims 1 – 3, 5, 6, 8, 9, and 12 – 15 of commonly assigned U.S. Patent No. 11,013,688 (“the ‘688 patent”), in view of Xu (2020), Costabile (2015), and Zimlich ‘738.  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘688 patent are directed to a method for the treatment of a viral infection or viral disease, disorder or condition in a subject, the method comprising the step of administering to said subject 1 µL to 50 µL of a medically active liquid in nebulized form by inhalation, wherein the medically active liquid comprises a therapeutically effective amount of remdesivir or a pharmaceutically acceptable salt thereof, wherein the medically active liquid is administered in nebulized form using an inhalation device, and wherein the inhalation device is a soft-mist-inhaler, wherein the viral infection or viral disease, disorder or condition is a coronavirus infection or a coronavirus disease, disorder or condition, wherein the coronavirus infection is a SARS-CoV or SARS-CoV-2 infection or the coronavirus disease, disorder or condition results from a SARS-CoV or SARS-CoV-2 infection, wherein the viral infection or viral disease, disorder or condition is one which is responsive to inhibition of viral replication, wherein the viral disease, disorder or condition is a disease, disorder or condition of the immune system; an inflammatory disease, disorder or condition; an autoimmune disease, disorder or condition; a disease, disorder or condition of the cardiovascular system; a cancer; a tumor or other malignancy; a disease, disorder or condition of the renal system; a disease, disorder or condition of the gastro-intestinal tract; a disease, disorder or condition of the respiratory system; a disease, disorder or condition of the endocrine system; and/or a disease, disorder or condition of the central nervous system, wherein the viral disease, disorder or condition is a severe acute respiratory syndrome (SARS), wherein 
	Consequently, it would have been prima facie obvious to treat a viral infection such as COVID-19, resulting from infection by SARS-CoV-2, by administration of a medically active liquid according to the claims described above, wherein the medically active liquid comprises niclosamide, as taught by Xu (2020), motivated by the express teachings of the reference to the effect that niclosamide also displays utility in the treatment of infections, such as COVID-19, resulting from infection by SARS-CoV-2, by the teachings of Costabile (2015) to the effect that delivery of niclosamide to the lungs via inhalation is an effective route of administration, and by the teachings of Zimlich ‘738 to the effect that ethanol is a preferred solvent for liquid formulations for pulmonary delivery.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement pursuant to 35 U.S.C. § 102(b)(2)(C) and 37 CFR § 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the Applicants or the patent owner can provide a statement pursuant to 35 U.S.C. § 102(c) and 37 CFR § 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.  Alternatively, Applicants may act to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments submitted 15 July 2021 but does not find them persuasive, to the extent relevant at all in light of the new grounds of rejection set forth above.  Applicants’ arguments with respect to the obviousness rejection of record are largely directed to an alleged distinction between the previously cited prior art and amended claim 1 which recites that niclosamide is present in the medically active liquid formulations in the form of a solution.  However, the new grounds of rejection set forth above cite to new references that render obvious the limitations in question.
	The Examiner further notes that Applicants argue against the obviousness-type double patenting rejection on the basis that the art does not disclose niclosamide in solution.  Based on the discussion above, that distinction, and the other arguments proffered by Applicants are unpersuasive.  Consequently, the claims stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619